se on government entities division department of the treasury internal_revenue_service washington d c nov tep rat r th uil no 408a legend company x investment advisory account a investment advisory account b investment advisory account c dear this is in response to your letter dated date submitted on your behalf by your authorized representative concerning the treatment of certain fees assessed in connection with investment advisory account services provided to owners of traditional individual_retirement_arrangements iras as described in sec_408 and roth iras as described in sec_408a of the internal_revenue_code the code under penalty of perjury the following facts and representations have been submitted in support of the rulings requested company x is a securities broker-dealer and investment adviser offering investment planning advice and related financial services to its clients company x offers iras and roth iras to its clients you represent that company x was approved as a non-bank custodian for iras pursuant to sec_408 of the code and sec_1_408-2 of the income_tax regulations regulations and that the service has approved the original and amended versions of company x’s prototype individual retirement custodial_account agreement company x the custodian of each of the iras has established investment advisory account options that provide ira account holders with investment advice and trade execution services for a quarterly fee the fee is a percentage of assets under management and is not related to the number of trades executed in any account this fee is referred to as a wrap fee page of following is a list and description of the advisory account options company x currently offers to its ira and roth_ira account holders a investment advisory account a is an investment advisory account through investment advisory account a which clients receive discretionary and or non-discretionary investment advice regarding the investment in eligible securities with the exception of the discretionary services provided by separate_account managers the client is responsible for making all investment decisions in the account company x provides customized and professional investment advisory services through investment advisory account a which offers access to independent professional separate_account managers mutual funds and exchange traded funds company x assists the client in identifying investment goals risk tolerance and investment preferences and monitors the investment portfolio and goals the client can choose to invest in a mutual_fund portfolio an exchange-traded fund etf portfolio and or through a separate_account manager if the client chooses the mutual_fund portfolio assets are allocated among an approved list of mutual funds if the client chooses the etf fund portfolio assets are invested in one or more etfs which are a customized portfolio of underlying securities designed to capture performance of a particular index or industry sector clients can choose to have their mutual_fund and or etf portfolios automatically rebalanced on annual semi-annual or quarterly basis or can elect not to have the account automatically rebalanced rebalancing restores the balance of asset classes in a portfolio to its original target asset allocation the mutual_fund and etfs are screened by an independent third party provider if the client chooses a separate_account manager the manager provides portfolio management for a particular asset class and or investment style on a discretionary basis the separate_account manger makes investment decisions and executes transactions on the client’s behalf the separate_account manager option can be combined with the mutual_fund and or etf portfolios each client receives a quarterly performance report that allows the client to monitor his or her portfolio and compare its performance against industry benchmarks additional services provided by company x to accountholders include custody of securities and brokerage transaction execution when opening investment advisory account a a client must also open a companion brokerage account with company x this companion account is used to effect brokerage transactions for the account the wrap fee for investment advisory account a is an asset-based fee based on the value of the assets held in the account the amount of the fee varies depending on the amount of assets under management and page of type of investments in the account separate brokérage fees are not assessed under the companion brokerage account the wrap fee covers brokers’ commissions and fees b investment advisory account b in investment advisory account b company x provides financial planning and investment guidance financial_market and securities research quarterly performance reporting periodic portfolio review and brokerage transaction execution clients that select this account receive non- discretionary advice regarding investment in eligible securities and the client makes all investment decisions clients can choose to invest their ira assets in a wide range of eligible securities including equity securities bonds mutual funds and etfs when opening investment advisory account b a client must also open a companion brokerage account with company x this companion account is used to effect brokerage transactions for the account the wrap fee for investment advisory account b is an asset-based fee based on the value of the assets held in the account the wrap fee does not cover and clients are responsible for paying certain other expenses including commissions charged by brokers other than company x interest on debit account balances interest charges on margin loans the entire public offering price including underwriting commissions and discounts on securities purchased from an underwriter or dealer involved in a distribution of securities bid-ask spreads odd lot differentials exchange fees transfer_taxes and other fees required_by_law transaction charges on the liquidation of assets not eligible for the account and short-term trading charges for purchases and corresponding redemptions of certain mutual_fund shares made within short periods of time as defined by the fund prospectus other expenses in addition any trade exceeding the trade caps specified in the account terms and conditions will be charged a dollar_figure active trader fee separate brokerage fees are not assessed under the companion brokerage account although there may be some additional expenses under the brokerage account the wrap fee covers brokers’ commissions and fees regardless of the number of trades executed c investment advisory account c investment advisory account c is a non-discretionary investment advisory account in this account option company x offers account holders a choice of one of five risk-based portfolios invested in mutual funds as follows e e aggressive portfolio moderate aggressive portfolio page of e e moderate portfolio moderate conservative portfolio and conservative portfolio a company x advisor assists the account_holder in selecting an appropriate portfolio based on his or her financial goals time horizon to invest and risk tolerance each portfolio features professional risk allocation and quarterly rebalancing including monitoring and review of the underlying funds in the account by a research specialist focused on portfolio management the wrap fee for investment advisory account c is a quarterly asset- based fee based on the value of the assets held in the account clients are also responsible for paying any other expenses assessed against the account each investment advisory account described above includes a securities trading service the cost of which is included in the wrap fee clients who participate in these accounts are predominantly paying for investment advisory money management custodial and other administrative services currently the fees are invoiced to and paid from the ira assets on a quarterly basis company x would like to offer clients the option of paying the wrap fee with non-ira assets without such payment being a deemed contribution to the client’s ira and or roth_ira based on these facts and representations the following rulings are requested under code sec_408 for ira accountholders and code sec_408a for roth_ira accountholders who select investment advisory account a the payment of the wrap fee with funds that are not part of the clients’ ira and or roth_ira will not be treated as deemed contributions to such clients’ ira and or roth_ira under code sec_408 for ira accountholders and code sec_408a for roth_ira accountholders who select investment advisory account b the payment of the wrap fee with funds that are not part of the clients’ ira and or roth_ira will not be treated as deemed contributions to such clients’ ira and or roth_ira under code sec_408 for ira accountholders and code sec_408a for roth_ira accountholders who select investment advisory account c the payment of the wrap fee with funds that are not part of the clients’ ira and or roth_ira will not be treated as deemed contributions to such clients’ ira and or roth_ira page of sec_162 of the code allows a deduction for the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business sec_212 of the code provides that in the case of an individual there shall be allowed as a deduction of all the ordinary and necessary expenses paid_or_incurred during the taxable_year for the production_or_collection_of_income for the management_conservation_or_maintenance_of_property_held_for_the_production_of_income or in connection with the determination collection_or_refund_of_any_tax sec_1_212-1 of the regulations provides in part that sec_212 does not allow the deduction of any expenses which are disallowed by any of the provisions of subtitle a of the code relating to income taxes even though such expenses may be paid_or_incurred for one of the purposes specified in sec_212 sec_219 of the code provides that there shall be allowed as a deduction an amount equal to the qualified retirement contributions of the individual for the taxable_year sec_219 provides that such contributions include amounts paid_by or on behalf of an individual to an ira sec_408a of the code provides that an eligible_individual may make a non-deductible contribution to a roth_ira up to the limit specified in sec_408a sec_1_404_a_-3 of the regulations provides that any expenses_incurred by the employer in connection with a qualified employees’ plan such as trustee's and actuary's fees which are not provided for by contributions under the plan are deductible by the employer under sec_162 of the code relating to trade_or_business_expenses or sec_212 relating to expenses for the production_of_income to the extent that such expenses are ordinary and necessary amounts that are not ordinary and necessary expenses are not deductible under sec_162 revrul_84_146 1984_2_cb_61 discusses the deductibility of trustee's fees with respect to iras it holds that consistent with the rules governing deductions in connection with qualified_plans amounts paid_by the ira owner for such fees in connection with an ira are deductible under sec_212 of the code to the extent they satisfy the requirements of that section but that the amounts paid that are not ordinary and necessary expenses such as capital expenditures and disguised ira contributions are not deductible under sec_212 revrul_86_142 1986_2_cb_60 considered the deductibility of broker's commissions charged in connection with the purchase and sale of securities for a qualified employee's trust or an ira it notes that brokers’ fees are not recurring administrative or overhead expenses_incurred in connection with the maintenance of the trust or ira rather brokers' commissions are intrinsic to the page of value of the trusts or account's assets buying commissions are part of the cost of securities purchased and selling commissions are an offset against the sales_price based on this analysis ira contributions to pay broker's commissions on transactions involving ira assets are not deductible under sec_162 or sec_212 such contributions and payments treated as ira contributions are deductible subject_to the limits of sec_219 with respect to each investment advisory account offered by company x the services provided to its accountholders include investment advice performance monitoring and review trade execution money management and custodial services the wrap fees assessed by company x for services it provides with respect to investment advisory accounts a b and c are based on a fee structure calculated as a percentage of the value of the assets held in the respective account the fees do not vary with the frequency of the transactions performed and are distinct from the cost or volume of any assets purchased or sold even though the companion brokerage account with each investment advisory account provides brokerage services the fee charged is still calculated as a percentage of the total assets under management and clients’ can make an unlimited number and amount of trades without incurring additional fees the fees assessed by company x for its services with respect to investment advisory accounts a b and c are recurring administrative or overhead expenses_incurred in connection with the maintenance of clients' respective iras and or roth iras therefore with respect to your ruling requests one two and three we conclude that the payment of wrap fees by accountholders that participate in investment advisory accounts a investment advisory account b and or investment advisory account c will not be deemed contributions to such clients’ traditional iras under sec_408 of the code and or roth iras under sec_408a of the code if paid directly from funds that are not part of the accountholders’ respective iras and or roth iras no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this ruling is limited to the treatment of program fees paid to company x in the manner herein described and is not intended to apply to any additional fees that may be charged by company x to its ira and roth_ira clients that participate in any of the investment advisory accounts described herein this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent page of a copy of this ruling letter has been sent to your authorized representative in accordance with power_of_attorney on file in this office if you wish to inquire about this ruling please contact d no at please address all correspondence to se t ep ra t4 sincerely yours pn bo sabine laura b warshawsky manager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose ce
